                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF WISCONSIN

         In re Scott John Williams               )
               Dragica Williams,                 )       Case No. 19-21577-BEH
                                                 )       Chapter 13
                      Debtors.                   )
                                                 )
                                                 )

        NOTICE AND REQUEST TO AMEND UNCONFIRMED CHAPTER 13 PLAN

       Scott John Williams and Dragica Williams (“Debtors”) through their counsel, Michael J.
Watton and the Watton Law Group, filed papers with the court requesting modification of the
Chapter 13 Plan in the above case.

       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult one.)

       If you do not want the Court to confirm the amended plan as proposed, or if you want the
Court to consider your views on the request, then on or before 21 days after service of this notice,
you or your attorney must:

        File with the Court a written request for hearing that contains a short and plain statement
of the factual and legal basis for the objection. File your written request electronically or mail it
to:

                                         Clerk of Bankruptcy Court
                                        517 East Wisconsin Avenue
                                                 Room 126
                                        Milwaukee, WI 53202-4581

        If you mail your request to the Court for filing, you must mail it early enough so the Court
will receive it on or before the expiration of 21 days.

       If you or your attorney do not take these steps, the Court may decide that you do not
oppose the request and enter an order confirming the amended Chapter 13 Plan.



 Michael J. Watton, Esq.
 Watton Law Group
 301 West Wisconsin Ave, 5th Floor
 Milwaukee, WI 53203
 Telephone (414) 273-6858
 Facsimile (414) 273-6894



. . .


                Case 19-21577-beh         Doc 43     Filed 10/25/19       Page 1 of 3
              REQUEST TO AMEND UNCONFIRMED CHAPTER 13 PLAN

1. The request to amend an unconfirmed Chapter 13 Plan SUPERSEDES ALL PRIOR
   REQUESTS TO AMEND THE PLAN AND INCLUDE ALL PROPOSED
   AMENDMENTS. TERMS NOT FULLY STATED HERE OR IN THE ORIGINAL
   AN ARE NOT PART OF THE PLAN.

2. Service. A certificate of service must be filed with the amendment. Designate one of the
   following:

       A copy of this proposed amendment has been served on the trustee, United States
   trustee and all creditors; or
       A motion requesting limited service is being filed simultaneously with the Court.

3. The Chapter 13 Plan filed with the Court is amended as follows:

   Payments to the Trustee: The future earnings or other future income of the Debtor is
   submitted to the supervision and control of the trustee. The Debtor (or the Debtor's
   employer) shall pay to the trustee the sum of $3,120.00 through October 24, 2019 and
   $481.00 per month for the remaining 60 months.

   Estimated Total of plan payments: $31,980.00




                                            2
           Case 19-21577-beh       Doc 43       Filed 10/25/19    Page 2 of 3
        All remaining terms of the original Chapter 13 Plan are unaffected. In the event of a
conflict between the terms of the original Plan and the terms of this amendment, the terms of this
amendment control.

        WHEREFORE, the Debtors request that the Court approve this proposed amendment to
the original Chapter 13 Plan.

CERTIFICATION

        The Debtor’s attorney must sign this certification. A Debtor represented by an attorney
may sign this certification. If the Debtor does not have an attorney, the Debtor must sign this
certification.

        The provisions in this Chapter 13 plan are identical to those contained in the official
local form other than the changes listed in part 3.

       I certify under penalty of perjury that the foregoing is true and correct. I certify under
penalty of perjury that the foregoing is true and correct.



Respectfully submitted October 25, 2019.




/s/ Kelly E. Lamberty, for
Michael J. Watton, Esq.
Attorney for Debtors
Watton Law Group
301 West Wisconsin Avenue, 5th Floor
Milwaukee, Wisconsin 53203




                                                  3
                Case 19-21577-beh        Doc 43       Filed 10/25/19     Page 3 of 3
